Citation Nr: 0623869	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  05-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2004.


FINDINGS OF FACT

1.  The veteran had acoustic trauma in service; he currently 
has a hearing loss disability; and medical evidence links the 
current disability to in-service noise exposure.

2.  The veteran currently has tinnitus medically linked to 
in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)) need not be discussed.  

The veteran contends that he developed hearing loss and 
tinnitus as a result of noise exposure while serving in 
Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Service medical records include reports of audiograms 
conducted in connection with pre-induction and separation 
examinations in service.  The pre-induction audiogram, dated 
in April 1968, disclosed pure tone thresholds in the right 
ear at the frequencies of 500, 1000, 2000, and 4000 hertz of 
0, 0, -5, and -5 decibels, respectively (thresholds at 3000 
hertz were not tested).  Corresponding findings in the left 
ear were -5, 0, 0, and -5 decibels.  The May 1970 separation 
audiogram disclosed pure tone thresholds at all frequencies 
(500, 1000, 2000, 3000, and 4000 hertz) of 0 decibels, 
bilaterally.  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
findings in service do not show the presence of hearing loss 
in service, nor was tinnitus noted.  

Nevertheless, service connection for hearing loss may be 
granted where there is:  (1) credible evidence of acoustic 
trauma due to significant noise exposure in service; (2) 
post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes; and 
(3) a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

As to the first of these requirements, the veteran's DD Form 
214 shows that he was a heavy vehicle driver in service, and 
that he served in Vietnam from January 1969 to January 1970.  
In addition, he was awarded an Army Commendation Medal for 
action in April 1969.  According to that Award, he was in the 
rear truck of a convoy which came under enemy attack from 
"heavy small arms fire, mortar and Rocket Propelled Grenade 
fire."  The veteran dismounted, took up a defensive 
position, and proceeded to "lay down a good field of fire."  
He moved several times to obtain a better position and "lay 
down a more effective field of fire."  It is difficult to 
imagine that this incident did not result in significant 
acoustic trauma, or that the veteran would have had any 
protection from the noise.  Thus, based on this incident 
alone, acoustic trauma resulting from significant noise 
exposure is shown.  

This incident also shows that the veteran engaged in combat 
with the enemy.  In the case of any veteran who engaged in 
combat with the enemy in active service, the VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  However, this presumption only applies to the 
question of service incurrence, and not to the issue of a 
nexus, which still requires competent medical evidence.  

As to the second element, a VA examination in June 2004 
included audiological testing, which revealed pure tone 
thresholds at the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz of 35, 40, 35, 40, and 50 decibels in the right 
ear, respectively.  Corresponding findings in the left ear 
were 40, 40, 45, 40, and 50.  Although speech recognition 
scores using the Maryland CNC Test were 98 percent in the 
right ear and 100 percent in the left ear, the pure tone 
thresholds meet the requirement for hearing loss disability 
under 38 C.F.R. § 3.385.  

Turning to the final element, i.e., a medically sound basis 
upon which to attribute the post-service findings to the 
injury in service, as opposed to intercurrent causes, on the 
VA examination in June 2004, the veteran said he had been 
exposed to noise in service from diesel engines and 
explosives, and that he had not been required to wear ear 
protection.  After service, although he was employed as a 
printer, he was required to wear ear protection around the 
heavy presses.  The examiner, who reviewed the file, 
concluded that it was at least as likely as not that the 
veteran's hearing loss began with his military noise 
exposure, and that the hearing loss most likely worsened 
after discharge.  

Weighed against this evidence must be the lapse of 34 years 
between the appellant's separation from service and the first 
clinical evidence of hearing loss, which is evidence against 
the claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000).  Likewise, an October 1988 examination for 
enlistment into the reserves, which showed pure tone 
thresholds of 10 decibels, bilaterally, at the frequencies of 
500, 1000, 2000, 3000, and 4000 hertz, is evidence against 
the claim.  

Nevertheless, this evidence was before the VA examiner, who 
concluded that the hearing loss disability was of service 
onset.  Despite the paucity of explanation by the examiner, 
the Board does not possess the necessary medical expertise to 
challenge the results of this medical evaluation.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision); Colvin v. 
Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from 
making conclusions based on its own medical judgment).  Since 
there is no countervailing medical opinion, the examination 
is deemed adequate.  Further, although the examiner stated 
that it was likely that the veteran's hearing loss was 
aggravated after service, she stated that the onset was at 
least as likely due to inservice noise exposure; therefore, 
an intercurrent cause has not been shown.

In view of these factors, the Board finds that the evidence 
is at least evenly balanced as to whether current hearing 
loss was of service onset, and, therefore, service connection 
is warranted.  The benefit-of-the-doubt rule has been applied 
in reaching this decision.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Similarly, although tinnitus was first clinically reported on 
the VA examination in June 2004, when he reported a constant, 
cricket-like tinnitus in both ears, the examiner concluded 
that it was at least as likely as not that tinnitus was 
associated with his history of noise exposure, and, as noted 
above, noise exposure during service has been clearly shown.  
For the same reasons as above, therefore, service connection 
for tinnitus is warranted as well.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


